Citation Nr: 1038295	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right collarbone 
disability, other than that associated with the service-connected 
osteophyte at C-5.

2.  Entitlement to service connection for a right hip disability, 
other the service-connected chronic low back pain with myositis 
in the right psoas muscle.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1983 to January 
1990.

This case was previously before the Board of Veterans' Appeals 
(Board) in June 2008, at which time, it was remanded for further 
development.  Following the requested development, the VA Remand 
and Rating Development Team at the Huntington, West Virginia RO 
confirmed and continued the denial of entitlement to service 
connection for disabilities of the right collarbone, right hip, 
right knee, and left knee.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's right acromioclavicular joint arthritis was 
first manifested many years after service, and the preponderance 
of the evidence shows that that it is unrelated to any incident 
in service.  

2.  The preponderance of the evidence shows that the Veteran's 
right acromioclavicular joint arthritis is not caused by or the 
result of any service-connected disability.  

3.  A right hip disability, diagnosed primarily as trochanteric 
bursitis, was first manifested many years after service, and the 
preponderance of the evidence shows that it is unrelated thereto.

4.  The preponderance of the evidence shows that the Veteran's 
right trochanteric bursitis was not caused by or the result of 
any service-connected disability.  
5.  The Veteran's chronic right knee strain was first manifested 
many years after service, and the preponderance of the evidence 
shows that it is unrelated thereto.

6.  The preponderance of the evidence shows that the Veteran's 
right knee strain was not caused by or the result of any service-
connected disability.  

7.  The Veteran's chronic left knee strain was first manifested 
many years after service, and the preponderance of the evidence 
shows that it is unrelated thereto.

8.  The preponderance of the evidence shows that the Veteran's 
chronic left knee strain was not caused by or the result of any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's right collarbone arthritis is not the result of 
disease or injury incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran's right collarbone arthritis does not meet the 
criteria for secondary service connection.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 
(2010).  

3.  The Veteran's right hip disability, diagnosed as trochanteric 
bursitis and degenerative joint disease, is not the result of 
disease or injury incurred in or aggravated by service, nor may 
degenerative joint disease be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

4.  The Veteran's right hip disability, diagnosed as trochanteric 
bursitis and degenerative joint disease, does not meet the 
criteria for service connection on a secondary basis.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.310 (2010).  
5.  The Veteran's chronic right knee strain is not the result of 
disease or injury incurred in or aggravated by service, nor does 
it meet the criteria for service connection on a secondary basis.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

6.  The Veteran's chronic left knee strain is not the result of 
disease or injury incurred in or aggravated by service, nor does 
it meet the criteria for service connection on a secondary basis.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for disabilities of the right collarbone, 
right hip, right knee, and left knee.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In March 2002 and February 2004, VA received the Veteran's 
claims, and there is no issue as to providing an appropriate 
application form or completeness of the application.  Following 
the receipt of that application, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claims, including the evidence to be provided by him, and 
notice of the evidence VA would attempt to obtain.  VA also 
informed him of the criteria for service connection and set 
forth, generally, the criteria for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment by VA from April 1990 through 
May 2009; records reflecting the Veteran's treatment at Crestview 
Medical Center, reflecting the Veteran's treatment in April 2004; 
a June 2004 report from the Veteran's former employer; and 
records reflecting the Veteran's January 2007 treatment at Health 
South.  

In March 1990, April 1994, October 1995, August 1997; March 1999, 
February 2003, January 2005, and October 2008, VA examined the 
Veteran, in part, to determine the nature and etiology of the 
disabilities of his right collarbone, right hip, and knees.  The 
VA examination reports reflect that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, VA scheduled the Veteran for a February 2007 hearing at 
the RO before a member of the Board.  Unfortunately, the Veteran 
did not report for that hearing.  However, the Veteran does not 
contend, and the evidence does not show that he did not receive 
notice of that hearing.  Moreover, he has not requested that it 
be rescheduled.  Therefore, the Board will consider his claims 
without the benefit of hearing his testimony.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Veteran contends that the disabilities of his right 
collarbone, right hip, and right and left knees are due, at least 
in part, to injuries sustained when he lifted and held a very 
heavy metal ramp in service with a group of soldiers.  He reports 
that those injuries were treated in service by a German doctor 
and that he has experienced residual disability since that time.  
Therefore, he maintains that service connection is warranted on a 
direct basis.

In the alternative, the Veteran contends that the claimed 
disabilities are the result of stress on those areas created by 
his attempts to compensate for his service-connected cervical and 
lumbar spine disabilities.  Therefore, he maintains that service 
connection is also warranted on a secondary basis.  

However, after carefully considering the Veteran's claims in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against those 
claims.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as osteoarthritis (degenerative 
joint disease), service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within one 
year of the Veteran's discharge from active duty.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310(b).

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In evaluating the evidence, the Board acknowledges that the 
Veteran is competent to give testimony about what he experienced.  
For example, he is competent to report his that he had pain in 
his right collarbone, right hip, and knees in service and that it 
has continued since that time.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layman, however, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).



The Right Collarbone

Although the Veteran's contends that his right collarbone 
disability is the result of a lifting injury in service, there is 
no evidence to support that assertion.  The service treatment 
records and the reports of the Veteran's service entrance and 
separation examinations are negative for any complaints or 
clinical findings of a right collarbone disorder.  Had the 
Veteran been experiencing right collarbone problems in service, 
it is reasonable to believe that he would have brought such 
problems to the attention of medical personnel.  After all, he 
had done so on many occasions with respect to other disorders, 
such as that affecting his back or right side.  Therefore, the 
Board is of the opinion that with respect to a right collarbone 
disability in service, the Veteran's contentions are not 
credible.  Indeed, chronic, identifiable right collarbone 
pathology was not manifested until after his separation from 
service.

During his March 1990 VA examination, shortly after service, the 
Veteran complained of right shoulder problems and pain in the 
right sternoclavicular area.  The examiner stated that the pain 
in the neck, chest, and shoulder was compatible with inflammation 
in the right upper costocartilage area or in the sternoclavicular 
joint area.  However, the examiner was unable to cite any 
underlying pathology in that area.  On X-ray, there was an 
osteophyte in the area of C5.  The examiner stated that such a 
finding could explain the Veteran's right shoulder pain and, 
perhaps, the pain in the right sternoclavicular area, but he was 
not sure.  In this regard, he noted that a physical examination 
and X-rays of the right shoulder were normal.  Such evidence is 
speculative, general or inconclusive in nature, and, as noted 
above, cannot support a claim.  Obert.

By a rating action in May 1990, service connection was 
established for an osteophyte at C5.  

During VA outpatient treatment from August 1994 through November 
2004, the Veteran continued to complain of pain on the right side 
of his neck and right shoulder.  In December 2000, a whole body 
scintogram was consistent with mild arthritis affecting, in part, 
the Veteran's sternoclavicular joints.  
Following a March 1999 VA examination of the Veteran's spine, the 
examiner stated that the Veteran genuinely seemed to have low 
back pain but that he was terribly vague about all of his 
symptomatology.  The examiner further stated that he was unable 
to distinguish the service-connected low back symptoms from the 
Veteran's nonservice-connected disabilities.  Indeed, the 
examiner reported that it was difficult to connect the Veteran's 
service-connected lumbar spine disability with his right arm and 
collarbone pain.  Such evidence is also inconclusive and does not 
support the Veteran's claim.  Obert.

In February 2003, the Veteran was reexamined by VA.  It was noted 
that the Veteran had degenerative joint disease of the right 
shoulder with a loss of function due to pain.  While X-rays 
confirmed the presence of degenerative joint disease in the 
Veteran's lower cervical spine, the diagnosis of degenerative 
joint disease in the right shoulder was not supported by X-rays.  
Following the examination of the Veteran's spine, the examiner 
opined that the Veteran's collarbone and shoulder pain were 
related to the Veteran's service-connected disability.  However, 
not only was the examiner's diagnosis not supported by X-ray 
findings, he did not offer any rationale for his conclusion.  As 
noted above, the lack of rationale reduces the probative weight 
of the opinion.  Sklar.  

In September and November 2004, X-rays taken during VA outpatient 
treatment revealed osteoarthritis in the Veteran's 
sternoclavicular joints.  

In light of the somewhat disparate findings, VA reexamined the 
Veteran in October 2008 to determine the nature and etiology of 
any disability affecting his right collarbone.  Although the 
examiner found insufficient evidence to warrant a diagnosis for 
the Veteran's right collarbone pain, X-rays revealed minor 
degenerative changes in the Veteran's acromioclavicular joint.  

After weighing and evaluating that finding with the evidence 
previously on file,  and after resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the Veteran does have 
degenerative joint disease in his right collarbone.  The question 
then is whether that disability is related to any event in 
service or to any service-connected disability.  
In this case, the competent evidence of record shows that 
chronic, identifiable pathology of the right collarbone was not 
manifested until approximately ten years after the Veteran's 
separation from service.  Moreover, the preponderance of the 
competent evidence of record shows that it is unrelated to any 
incident in service or to any service-connected disability.  
Indeed, following a review of the record and an examination of 
the Veteran, the most recent VA examiner concluded that it was 
less likely than not that the Veteran's right shoulder and 
collarbone condition was caused by or a result of his service-
connected low back disability.  Unlike the 2003 VA examiner, he 
gave the rationale for his conclusion.  He cited the long time 
between the Veteran's back injury in service and his current 
symptoms.  He also stated that if the service-connected back 
disability had been severe enough to affect the right shoulder 
and collarbone, there would have been more X-ray evidence.  
However, he noted that the Veteran's most recent X-rays showed no 
more than minor or minimal changes.  Finally, the examiner noted 
that the time period involved was consistent with the natural 
progression of the disease and that there was no evidence of 
abnormal acceleration.  

The foregoing opinion is based on a review of the record, a 
thorough interview and examination of the Veteran, and contains a 
plausible rationale.  Moreover, it is supported, generally, by 
the totality of the evidence.  As such, the Board is of the 
opinion that the preponderance of the evidence is against the 
Veteran's claim.  He does not meet the criteria for service 
connection for a right collarbone disability on a direct, 
presumptive, or secondary basis.  Therefore, service connection 
is not warranted, and the appeal is denied.

The Right Hip

The Veteran's service treatment records show that, beginning in 
March 1987, he complained of right side pain on many occasions.  
In January 1988, he reported that he could have injured himself 
one year earlier, while changing a tire; and in December 1988, he 
reported that his back pain had started one year earlier in a 
lifting injury.  However, the preponderance of the evidence in 
service, including earlier treatment records, shows otherwise.  
For example, at the time of his initial complaints in March 1987, 
the Veteran, specifically, denied such trauma.  Moreover, in May 
1987, June 1988, and January 1989, it was, again, noted that he 
had not sustained any direct trauma.  Not only does the 
preponderance of the evidence tend to impugn the Veteran's 
credibility, contemporaneous evidence has greater probative 
weight than a history reported by the Veteran.  Curry.  
Therefore, while the Veteran clearly had right-sided pain, his 
contentions that it was the result of in-service trauma are not 
credible.

During service in November 1988, a German chiropractor found that 
the Veteran had recurrent insertion tendonopathy on the right 
pelvic edge with inherent slight dysplasia of both hip joints.  
However, despite that finding, the preponderance of the evidence 
in service, including numerous physical examinations, and 
consultations with the Orthopedic Service, the Neurologic 
Service, the Surgical Service, and the Internal Medicine Service, 
is negative for any objective findings of chronic, identifiable 
right hip pathology to account for the Veteran's complaints.  
Indeed, associated testing such as X-rays, an MRI, a CT scan, a 
full body bone scan, ultrasounds, an intravenous pyelogram, and 
an electromyogram were all normal or negative for any associated 
abnormalities.  It is also significant that there were no 
findings of a right hip disability at the time of the Veteran' 
service separation examination.  

Following the Veteran's separation from service, the evidence 
shows that he continued to complain of right hip pain.  Following 
the March 1990 VA examination, the examiner found that the 
Veteran's low back pain and right side pain were compatible with 
inflammation of the right psoas muscle.  By a rating action in 
May 1990, the RO granted service connection for that disorder.  
However, there was no evidence that the Veteran's complaints were 
related to a right hip disability of any kind.

In April 1994, during a VA examination of the Veteran's lumbar 
spine, X-rays revealed a history of a mild T8 compression 
fracture.  The examiner was uncertain as to the etiology of that 
disorder, but noted that it appeared to be relatively recent.  In 
part, the Veteran contends that his right hip disability is 
associated with that compression fracture.  However, as noted 
above, the Veteran is not competent to render such an opinion, 
and the claims file does not contain any competent evidence to 
support that assertion.  

A chronic, identifiable right hip disability was not manifested 
until March 1999.  During a VA examination, X-rays reportedly 
showed probable early osteoarthritis in the Veteran's right hip, 
manifested by a tiny osteophyte.  The examiner diagnosed 
degenerative joint disease of the right hip and noted that the 
Veteran had a service-connected low back disability.  The 
examiner commented, however, that he was unable to distinguish 
the Veteran's low back symptomatology from his nonservice-
connected disabilities.  In this regard, the examiner noted that 
the Veteran was a vague historian.  Such an opinion is, again, 
inconclusive and does not support the Veteran's claim.  Obert.

During VA outpatient treatment in January 2002, the treating VA 
physician confirmed that the old X-rays showed some degenerative 
joint disease with an osteophyte in the right hip.  

In light of the foregoing findings and the Veteran's contentions, 
VA examined the Veteran in October 2008 to determine the nature 
and etiology of any right hip disability found to be present.  
Following the examination, the VA examiner found that the Veteran 
had trochanteric bursitis, not arthritis, in the right hip.  The 
examiner noted that there was no evidence of any abnormal right 
hip imaging in service.  After a review of the claims file, he 
concluded that it was less likely than not that the Veteran's 
trochanteric bursitis was caused by or a result of his service-
connected back disability.  The examiner stated that if the 
Veteran's service-connected low back disability had caused the 
right hip disorder, there would have been earlier abnormal 
imaging results.  The examiner also noted that the Veteran's 
service-connected lumbar spine pain could be referred to the hip 
and that the Veteran's treatment records showed such pain 
referral on many occasions.  

Whether diagnosed as arthritis and bursitis, however, the record 
is negative for chronic, identifiable right hip pathology for 
many years after service.  Moreover, despite the Veteran's 
numerous complaints in service, the preponderance of the evidence 
of record is against a finding that the Veteran's right hip 
disability is the result of any incident in service or that is it 
is related to his service-connected back disability.  Therefore, 
the Veteran cannot meet the criteria for service connection on a 
direct, presumptive or secondary basis.  Accordingly, service 
connection a right hip disability is not warranted, and the 
appeal is denied.

The Knees

Although the Veteran's contends that his bilateral knee 
disabilities are the result of a lifting injury in service, there 
is no evidence in service of an injury to either knee.  Indeed, 
the service treatment records and the reports of the Veteran's 
service entrance and separation examinations are negative for any 
complaints or clinical findings of a disorder of either knee.  
Had the Veteran been experiencing knee problems in service, it is 
reasonable to believe that he would have brought such problems to 
the attention of medical personnel.  After all, he had done so on 
many occasions with respect to other disorders, such as that 
affecting his back or right side.  Therefore, the Board is of the 
opinion that with respect to an injury or disability of either 
knee in service, the Veteran's contentions are not credible.  In 
fact, chronic, identifiable knee pathology was not manifested 
until many years after his separation from service.

During VA outpatient treatment in June 1992, the Veteran 
complained of left knee pain.  However, there was no diagnosis, 
other than knee pain; and X-rays taken the following month showed 
that the Veteran's left knee was normal.  

In November 2005, X-rays taken by Health South again showed that 
the Veteran's left knee was normal.  Those of the right knee 
showed probable vascular calcifications but were otherwise 
normal.  

In light of the Veteran's complaints of a knee disability in and 
after service, VA examined the Veteran in October 2008 to 
determine, in part, the nature and etiology of any knee 
disability found to be present.  The Veteran denied any trauma to 
the knees in or after service and reported that he began having 
knee pain three years after his separation from service.  
However, X-rays of the knees were normal.  The diagnosis was 
bilateral knee strain/sprain or pain referred from the Veteran's 
back.  Asked to render an opinion, the examiner responded that it 
was less likely than not that the Veteran's bilateral knee strain 
was caused by or a result of his service-connected low back 
disability.  The examiner noted the long time between the 
Veteran's back injury in service, and his current symptoms.  He 
stated that if the service-connected back disability had been 
severe enough to affect the right shoulder and collarbone, there 
would have been more X-ray evidence.  However, he noted that the 
Veteran's most recent X-rays showed no more than minor or minimal 
changes.  Finally, the examiner noted that the time period 
involved was consistent with the natural progression of the 
disease and that there was no evidence of abnormal acceleration.

In light of the foregoing, the Board finds that the preponderance 
of the competent, credible evidence of record is against the 
Veteran's claim of entitlement to service connection for 
disability of either knee.  He does not meet the criteria for 
service connection on direct, presumptive, or secondary basis.  
Therefore, service connection for right and left knee disability 
is not warranted, and the appeal is denied.

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a right collarbone 
disability is denied.

Entitlement to service connection for a right hip disability is 
denied.

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a left knee disability is 
denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


